Examiner’s Amendment
An examiner's amendment to the record appears below.

Authorization for this examiner's amendment was given in an interview with Jill
Mello on 2/18/22.

The application has been amended as follows:

Claim 136 has been amended as follows:

The composition of claim 42, wherein the oligonucleotide comprises a fluorescent
label, and wherein the average number of oligonucleotides per exosome is determined
by a method comprising:

(a) purifying the plurality of exosomes loaded with oligonucleotide;
(b) measuring fluorescence intensity and exosome number in the plurality of
exosomes purified in part (a); and
(c) using the fluorescence intensity and the exosome number measured in part (b) to determine an average number of oligonucleotides per exosome.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The notice of allowance mailed on 3/2/22 was vacated and replaced with the instant office action.  A terminal disclaimer has not been filed to overcome the double patenting rejection.  See attached interview summary.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.

The examiner’s amendment clarified the product by process in claim 136.
.
Response to Arguments
Applicant's arguments, see pages 8-10, filed 1/14/22, with respect to 102 and
103 have been fully considered and are persuasive. The rejections of claims 42, 43,
47-51, 53-56, 64-65, and 69-71 has been withdrawn because of the amendment to

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42, 43, 47-51, 53-56, 59, 64, 65, and 69-71 are rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent
No. 10,513,710.  Although the claims at issue are not identical, they are not patentably
distinct from each other because both set are claims embrace a composition comprising  exosomes having the same structural limitations.
Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not
persuasive.	Applicant does not address the merits of the rejection, but does indicate that upon finalization of the claims and an indication of allowable subject matter, applicant will consider filing a terminal disclaimer.



Allowable Subject Matter
Claim 136 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635